                                     Jack Garyth Poulson, Esq.
                                     Attorney for Plaintiff
                                     POULSON & WOOLFORD, LLC
                                     636 Harris Street
                                     Juneau, Alaska 99801
                                     (907) 586-6529
                                     jack@poulsonwoolford.com

                                                         UNITED STATES DISTRICT COURT
                                                          FOR THE DISTRICT OF ALASKA
                                                                AT ANCHORAGE

                                       BARRY BUTTRUM,                               )       Case No. 3:20-CV-   (   )
                                                                                    )       In Admiralty
                                                                 Plaintiff,         )
                                                                                    )
                                              v.                                    )
                                                                                    )
(907) 586-6529 Fax: (907) 586-6329




                                       UNITED STATES SEAFOODS, LLC,                 )
                                                                                    )       SEAMAN’S COMPLAINT
    POULSON & WOOLFORD, LLC




                                                             Defendant.             )       WITHOUT PREPAYMENT OF COSTS,
       Juneau, Alaska 99801




                                                                                    )       28 U.S.C. §1916
         636 Harris Street




                                            Plaintiff Barry Buttrum, through counsel Poulson & Woolford, LLC, in
                                     association with Vujasinovic & Beckcom, PLLC, alleges against the above-named
                                     defendant as follows:

                                     1. Parties
                                            1.1    Barry Buttrum is a resident of El Paso County, Texas.

                                            1.2    Plaintiff seeks relief under statutory and general maritime laws of the
                                     United States of America. He brings this claim for personal injuries to a seaman
                                     without prepayment of costs pursuant to 28 U.S.C. 1916.

                                            1.3    United States Seafoods, LLC, is an incorporated company operating the
                                     vessel “Sea Freeze America” at all relevant times, in Alaska waters.

                                     2. Jurisdiction and Venue
                                            2.1    This is an admiralty and maritime claim within the meaning of Rule 9(h)
                                     of the Federal Rules of Civil Procedure. The Court has subject matter jurisdiction over
                                     this action under 28 U.S.C. § 1333 which grants concurrent jurisdiction to federal


                                     COMPLAINT
                                     Buttrum v. United States Seafood         Page 1 of 6
                                         Case 3:20-cv-00218-JWS Document 1 Filed 09/08/20 Page 1 of 6
                                     courts over Jones Act Claims and the amount in controversy exceeds the jurisdictional
                                     threshold for this Court.

                                            2.2    Personal jurisdiction is proper in this Court because Defendant conducts
                                     business in the District of Alaska, and the actions and inactions of Defendant occurred
                                     in the District of Alaska.

                                            2.3    Venue is proper in this Court because the actions and inactions of
                                     Defendant occurred in the District of Alaska.

                                     3. Background
                                            3.1    Barry Buttrum sustained injuries on February 10, 2020, while working
                                     for Defendant United States Seafoods, LLC as a member of the crew of the vessel Sea
(907) 586-6529 Fax: (907) 586-6329




                                     Freeze America. On the day of the incident, other crew members left a five-gallon barrel
    POULSON & WOOLFORD, LLC




                                     on what was designated to be a clear shelf. When Mr. Buttrum was in the cargo area,
       Juneau, Alaska 99801




                                     the vessel rocked causing him to trip and collide face-first with the barrel. This
         636 Harris Street




                                     collision caused facial fractures which required surgery and caused and continues to
                                     cause significant pain. Mr. Buttrum sustained these severe injuries due to the
                                     negligence of Defendant and the unseaworthy condition of the vessel.

                                     4. Count One - Jones Act
                                            4.1    Defendant United States Seafoods, LLC is Mr. Buttrum’s Jones Act
                                     employer, and Mr. Buttrum was an able-bodied seaman working on the vessel at the
                                     time of the injury. As such, Mr. Buttrum is protected from the negligence of Defendant
                                     by the Jones Act. Mr. Buttrum’s injuries were a direct result of the negligence of
                                     United States Seafoods, LLC, who failed at each instance to observe fundamental
                                     health and safety concerns, including but not limited to, failures in the provision and
                                     implementation of regular safety policies; failure in its vessel crewing operations;
                                     failures in job planning and hazard assessment; failures in the provision of safe
                                     equipment; failing to provide a safe and seaworthy vessel, and failures in its hiring,
                                     training, and supervision of the crew and captain, including Mr. Buttrum.

                                            4.2    The negligence of United States Seafoods, LLC was a proximate cause of
                                     the occurrence in question. Defendant breached its legal duties and caused damages

                                     COMPLAINT
                                     Buttrum v. United States Seafood    Page 2 of 6
                                         Case 3:20-cv-00218-JWS Document 1 Filed 09/08/20 Page 2 of 6
                                     and injuries to Mr. Buttrum. Before being injured, Mr. Buttrum was an able-bodied
                                     seaman. Mr. Buttrum did nothing to cause or contribute to his injuries.

                                            4.4    United States Seafood, LLC controlled the vessel in operation on the date
                                     of the incident and at all material times. United States Seafood, LLC also controlled
                                     the details of the work being performed on the vessel and elsewhere by the vessel’s
                                     crew and had knowledge of the incompetence of the crew. United States Seafood, LLC
                                     had the right to control and supervise the details of the procedures, equipment,
                                     devices, instructions, methods, and manner of work at all times material. United
                                     States Seafood, LLC did not use ordinary care when supervising and controlling the
                                     work, and the failure to use ordinary care was negligent and a proximate cause of the
                                     incident and Mr. Buttrum’s injuries.
(907) 586-6529 Fax: (907) 586-6329




                                            4.5    Defendant was also grossly negligent and acted with malice, as that term
    POULSON & WOOLFORD, LLC




                                     is understood under the law, and such conduct was a proximate cause of Mr.
       Juneau, Alaska 99801
         636 Harris Street




                                     Buttrum’s injuries. Defendant’s malicious and grossly negligent conduct justifies the
                                     imposition of punitive and exemplary damages both as punishment to Defendant for
                                     their callous disregard and as a deterrent to others from engaging in similar conduct.
                                     Mr. Buttrum asks for punitive and exemplary damages in addition to actual damages.

                                     5. Count Two - Unseaworthiness
                                            5.1    United States Seafood, LLC is the owner of the vessel Sea Freeze America.
                                     Under general maritime law the owner of a vessel has a duty to provide a seaworthy
                                     vessel. In this case United States Seafood, LLC failed to provide a seaworthy vessel
                                     which was a proximate cause of injuries to Mr. Buttrum.

                                     6. Count Three - Maintenance and Cure
                                            6.1    Mr. Buttrum is a Jones Act seaman and is entitled to recover
                                     maintenance and cure while he is recovering from his injuries until he reaches
                                     maximum medical improvement. Mr. Buttrum, therefore, includes in this lawsuit his
                                     legal claims for maintenance and cure, both past and future. Defendant failed to
                                     properly pay maintenance and cure. As a result of Defendant’s failure to provide
                                     adequate cure, Mr. Buttrum suffered additional damages and, therefore, is entitled to
                                     reasonable and necessary attorney fees and costs.

                                     COMPLAINT
                                     Buttrum v. United States Seafood       Page 3 of 6
                                         Case 3:20-cv-00218-JWS Document 1 Filed 09/08/20 Page 3 of 6
                                            6.2    Further, under the authority of the U.S. Supreme Court’s decision in
                                     Atlantic Sounding v. Townsend, 557 U.S. 404 (2009), Defendant’s failure to pay
                                     maintenance and cure justifies punitive and exemplary damages.

                                     7. Count Four - Respondeat Superior
                                            7.1    United States Seafood, LLC is legally responsible to Mr. Buttrum for the
                                     negligent conduct of their employees under the legal doctrines of respondeat superior,
                                     agency and/or ostensible agency because Defendant’s employees, were at all times
                                     material hereto an agent, ostensible agent, servant and/or employee of said
                                     Defendant, and were acting within the course and scope of such agency or
                                     employment. As a result thereof, Defendant is liable for all negligence of its
                                     employees.
(907) 586-6529 Fax: (907) 586-6329
    POULSON & WOOLFORD, LLC




                                     9. Legal Damages
       Juneau, Alaska 99801




                                            9.1    As a result of the incident, Mr. Buttrum sustained pain and mental
         636 Harris Street




                                     anguish and will likely sustain pain and mental anguish in the future. Mr. Buttrum
                                     also suffered physical impairment and will likely be physically impaired in the future.
                                     Mr. Buttrum has received medical treatment and has past medical expenses. Mr.
                                     Buttrum will need continued medical treatment in the future. Defendant is financially
                                     responsible for Mr. Buttrum’s medical treatment. The medical treatment has been
                                     reasonable and necessary both in terms of the procedures and treatments themselves
                                     and the costs associated with these treatments.

                                     10. Punitive Damages
                                            10.1   Because Defendant failed to properly provide maintenance and cure,
                                     Mr. Buttrum brings a cause of action for punitive damages for gross and reckless
                                     decisions, acts, and/or omissions. Additionally, Defendant has been grossly negligent
                                     and punitive damages should be assessed for its gross negligence.

                                     11. Pre-Judgment and Post-Judgment Interest
                                            11.1   Mr. Buttrum is entitled to pre-judgment interest in accordance with law
                                     and equity as part of his damages, along with post judgment interest to the extent
                                     allowed by law.

                                     COMPLAINT
                                     Buttrum v. United States Seafood    Page 4 of 6
                                         Case 3:20-cv-00218-JWS Document 1 Filed 09/08/20 Page 4 of 6
                                            WHEREFORE, Plaintiff requests judgment against defendant in an amount
                                     exceeding the jurisdictional limit of this Court, the exact amount to be proved at trial,
                                     for the following:

                                            1.     Maintenance, cure, wages, and found;
                                            2.     General and special damages;
                                            3.     Punitive damages;
                                            4.     Prejudgment and post judgment interest;
                                            5.     Attorney fees and costs as allowed by law; and
                                            6.     Such further relief as the Court deems appropriate.

                                            DATED this 8th day of September, 2020 at Juneau, Alaska.
(907) 586-6529 Fax: (907) 586-6329




                                                                                        POULSON & WOOLFORD
    POULSON & WOOLFORD, LLC




                                                                                        636 Harris Street
       Juneau, Alaska 99801
         636 Harris Street




                                                                                        Juneau, Alaska 99801
                                                                                        (907) 586-6529
                                                                                        jack@poulsonwoolford.com


                                                                                        By: /s/ Jack Poulson
                                                                                            Jack Garyth Poulson
                                                                                            Alaska Bar No. 8711104
                                                                                            Attorney for Plaintiff

                                                                                        VB ATTORNEYS
                                                                                        6363 Woodway, Suite 400
                                                                                        Houston, Texas 77057
                                                                                        713.224.7800
                                                                                        713.224.7801Fax
                                                                                        Attorneys for Barry Buttrum

                                                                                        By:/s/Brian Beckcom
                                                                                            Brian Beckcom
                                                                                            Texas Bar No. 24012268
                                                                                            Brian@vbattorneys.com
                                                                                            Brendan Fradkin
                                                                                            Texas Bar. No. 24097706
                                                                                            Brendan@vbattorneys.com




                                     COMPLAINT
                                     Buttrum v. United States Seafood     Page 5 of 6
                                         Case 3:20-cv-00218-JWS Document 1 Filed 09/08/20 Page 5 of 6
Case 3:20-cv-00218-JWS Document 1 Filed 09/08/20 Page 6 of 6
